Citation Nr: 0533546	
Decision Date: 12/12/05    Archive Date: 12/30/05

DOCKET NO.  96-44 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the residuals of a neck 
injury.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant-veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran had periods of active duty for training (ACDUTRA) 
from October 31, 1966, to May 11, 1967, and again from August 
4, 1968, to August 17, 1968.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina, which denied the benefit 
sought on appeal.  This appeal has been before the Board on 
six previous occasions and before the United States Court of 
Appeals for Veterans Claims (Court) twice.  All requested 
procedural and evidentiary development required following 
Court and Board remands have been performed and the appeal is 
now properly returned to the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's current cervical spine disability did not 
begin during service or within one year of discharge from 
service.


CONCLUSION OF LAW

Residuals of a neck injury were not incurred in or aggravated 
by active service, nor are they presumed to have been 
incurred during service.  38 U.S.C.A. §§ 101(24), 1110, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In letters dated in December 2003, February 2004, and 
December 2004, VA notified the veteran of the information and 
evidence needed to substantiate and complete his claim, 
including what part of that evidence he was to provide and 
what part VA would attempt to obtain for him.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letters also 
generally advised the veteran to submit any additional 
information in support of his claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  Thus, the Board finds 
that VA met its duty to notify the veteran of his rights and 
responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the Court held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C. Section 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the appealed AOJ decision was rendered in October 
1995, long before the VCAA was enacted.  As such, notice 
prior to that decision was not possible.  Fortunately, the 
Court acknowledged in Pelegrini that some claims were pending 
at the time the VCAA was enacted and that proper notice prior 
to the initial AOJ decision was impossible.  The Court 
specifically stated in Pelegrini that it was not requiring 
the voiding or nullification of any AOJ action or decision, 
only finding that appellants are entitled to VCAA-content-
complying notice.  Thus, the timing of the notice in this 
matter does not nullify the rating action upon which this 
appeal is based and the Board specifically finds that the 
veteran was not prejudiced by the post-AOJ decision notice 
because he was given sufficient time to submit and/or 
identify any and all evidence necessary to substantiate his 
claim.    

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording him a physical examination, obtaining a medical 
opinion as to the etiology of his neck disability, and by 
affording him the opportunity to give testimony before the 
Board in September 1998.  It appears that all known and 
available records relevant to the issue here on appeal have 
been obtained and are associated with the veteran's claims 
file, and the veteran does not appear to contend otherwise.  
The Board notes that this matter was remanded twice to obtain 
identified medical evidence and in August 2005, VA received 
noted from the University of North Carolina Hospitals that 
the requested records did not exist.  Thus, there is no 
outstanding evidence to be obtained on behalf of the veteran.

Additionally, the Board acknowledges that the veteran's 
attorney requested that a second medical opinion be obtained 
because additional medical evidence was acquired subsequent 
to the September 1999 examination report and medical opinion 
of record.  The Board specifically finds that VA does not 
have a duty to provide another medical examination nor to 
seek another medical opinion under 38 C.F.R. § 3.159(c)(4), 
nor due to inadequacy under 38 C.F.R. § 4.2 as argued by the 
veteran's attorney in July 2004, because the newly obtained 
evidence essentially duplicates the evidence of record at the 
time of the September 1999 examination.  Thus, the Board 
finds that VA has done everything reasonably possible to 
notify and to assist the veteran and that no further action 
is necessary to meet the requirements of the VCAA.

The veteran contends that he injured his neck during a 
parachuting accident in August 1968, and that notwithstanding 
previous and/or subsequent injuries, his current degenerative 
disc disease and herniated nucleus pulposus of the cervical 
spine is a direct result of the in-service injury.  The 
veteran testified before the Board that he experienced 
stiffness in his neck since the time of the 1968 injury and 
he submitted a statement from a fellow serviceman who advised 
that he recalled the veteran wearing a neck collar during 
service.  The veteran has not, however, submitted a medical 
opinion linking his current neck disability to an in-service 
event.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
When a veteran seeks service connection for a disability, 
due consideration shall be given to the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of 
each organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay 
evidence.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  
The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  If there is no evidence of a chronic condition 
during service, or an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 
(1997).  If service connection is to be established by 
continuity of symptomatology, there must be medical evidence 
that relates a current condition to that symptomatology.  
Id.

Degenerative disc disease is a chronic disease under 
38 C.F.R. § 3.309(a).  Thus, service connection may be 
granted under 38 C.F.R. § 3.307(a)(3) if the evidence shows 
that the disease manifest to a degree of ten percent or more 
within one year from the date of separation from service.  
See 38 C.F.R. § 3.307.  Separation from service is defined as 
the veteran's discharge date.  See 38 C.F.R. § 3.307(a)(2).  
Therefore, because the veteran was last discharged from 
ACDUTRA in August 1968, the evidence must show that the 
chronic disease manifest to a degree of ten percent by August 
1969, in order for service connection to be granted based 
upon a presumptive period.  There is no statutory or 
regulatory provision to allow for an extension of a 
presumptive period.

The veteran had periods of ACDUTRA from October 31, 1966 to 
May 11, 1967, and from August 4, 1968 to August 17, 1968.  
Service medical records from his first period of ACDUTRA do 
not reflect any complaints, treatment, or diagnosis of 
residuals of a neck injury and physical examination reports 
dated in September 1965 and March 1967 indicate that the 
spine and upper extremities were normal. There are no service 
medical records dated during the second period of ACDUTRA 
which reflect a neck injury or treatment for complaints of 
neck pain following a parachute accident.

Private treatment records dated in December 1968 from Moore 
Memorial Hospital show that the veteran was hospitalized for 
four days with complaints of headache as well as pain and 
numbness in the left upper extremity.  At that time, the 
veteran related a history of injury in May 1968 when he was 
hit in the head after a truck fell off of a jack while he was 
changing a tire with history of headaches since that time; 
there is no mention of a subsequent injury during service, 
but it was noted that the veteran was a paratrooper who had 
made several jumps and denied knowledge of any injury during 
jumps.  The diagnostic impressions were post-traumatic 
syndrome manifest by headaches and brachial plexus symptoms 
and to rule out organic lesion in the cervical spine.  
Subsequently, a brain scan, skull x-rays, and x-rays of the 
cervical spine were all reported as normal.  Discharge 
diagnoses were cerebral concussion, post-traumatic headaches 
and brachialgia, brachial plexus, left.

Private treatment records dated from January to February 1969 
from North Carolina Memorial Hospital at the University of 
North Carolina show that the veteran was seen with complaints 
of persistent left upper extremity weakness and headaches.  
It was noted that the examination was performed in 
conjunction with a workman's compensation claim and that the 
veteran had a nine month history of pain after trauma to the 
head.  Recorded clinical data included a history of injury in 
May 1968 when he struck his head while fixing a flat tire as 
well as a history of having sustained a whiplash injury in 
August 1968 while on ACDUTRA when engaging in a parachute 
jump; the veteran reported almost persistent discomfort since 
the whiplash injury.  The veteran was hospitalized in 
February 1969 in order to undergo a neurological evaluation 
due to complaints of numbness and weakness of the left arm 
for the previous two months.  It was again related that in 
May 1968 he was underneath an automobile changing a tire when 
he hit his forehead against the axle while the jack 
supporting the car fell; he also related that he immediately 
felt some neck pain and experienced headaches and dizzy 
spells after that incident.  There is a notation that the 
veteran related a whiplash injury sustained during a 
parachute jump three months later with almost persistent 
discomfort ever since that injury.  X-rays of the skull and 
cervical spine were performed and considered unremarkable 
even though there was some question about the quality of the 
initial x-rays performed.  The discharge summary referenced 
only the May 1968 incident and the veteran was diagnosed as 
having moderate to severe tension headaches and prescribed a 
Thomas collar for stiffness in his neck.  There was no 
finding of degenerative disc disease or any other chronic 
disease at that time.

It is important to point out at this juncture that the 
veteran has described having x-rays performed on both 
February 3rd and 4th, 1969, but the record only includes a 
radiology report from the February 3rd x-rays.  As noted 
above, North Carolina Memorial Hospital specifically advised 
VA in August 2005, that they did not have any records of x-
rays performed on February 4, 1969.  

Military records from Womack Army Hospital dated in March 
1969 indicate that the veteran sustained a neck injury in a 
parachute jump in August 1968 and was noted to have had 
complaints of cervical pain with radiation to the left upper 
extremity.  Cervical spine x-rays performed at that time did 
not demonstrate any abnormality.  Service medical records 
dated in March 1969 show that the veteran underwent a 
physical examination on which he complained of pains in the 
neck, back, and left arm and related on a medical history 
form that he sustained a neck injury during a parachute jump 
in August 1968.  A June 1969 examination report included the 
notation that the veteran wore a neck brace, but was found 
medically qualified for retention in the Reserves.  There was 
no finding of degenerative disc disease or any other chronic 
disease at that time.

Private medical records dated from October 1994 to January 
1995 show that the veteran complained of pain in the arms, 
neck and back, with various diagnoses of cervical strain, 
arthritis, degenerative joint disease of the neck, and 
questionable herniated nucleus pulposus.  VA treatment 
records also show complaints of neck and back pain.

The veteran submitted a copy of an insurance claim dated in 
August 1995, on which he dated the onset of his cervical 
spine disorder as September 1994.  Nowhere on this form is 
there reference to a 1968 injury.  The veteran signed this 
document.

The veteran submitted his application for VA compensation 
benefits in January 1995 and alleged that he injured his neck 
during a parachute jump in August 1968.  In support of his 
claim, he submitted several statements from his wife and a 
fellow serviceman reflecting, in essence, that the veteran 
was required to wear a neck brace from the time of injury in 
1968 to sometime in 1969 or 1970.  On one statement, a friend 
stated that up until the time of the parachute injury the 
veteran "never seemed to have anything wrong with him" and 
"looked and acted very healthy."

VA treatment records show that the veteran was seen in 
February 1995 for a neurology consultation and related a neck 
injury in 1968 during ACDUTRA as a result of a parachute 
jump.  He complained of a stiff neck with limited mobility 
since 1968, with gradually worsening until September 1994, 
when he experienced a recurrence of acute neck pain while 
working as a plumber (it was noted that he had "kinked his 
neck" which caused him severe pain).  In July 1995, he 
underwent a decompressive laminectomy at C4-C5-C6 and the 
hospital discharge summary referenced a 1968 parachute injury 
but not any prior and/or subsequent injury.

At a September 1998 video conference hearing before the 
undersigned, the veteran testified that he was treated by a 
private physician after the accident in May 1968 in which he 
struck his head while changing a tire, but that those records 
were destroyed and not available.  The veteran also stated 
that on August 15, 1968, he participated in parachute 
training exercises, sustained an injury to his neck when the 
risers twisted around the back of his neck and helmet, and 
that he had been treated for a sore neck by his private 
physician after his period of ACDUTRA was completed.  He 
indicated that, although he reported the incident which took 
place during ACDUTRA to his private physician, he was advised 
to only report the May 1968 accident when he was at work as a 
plumber so that treatment could be rendered by the private 
physician.

In a statement received in July 1999, the veteran advised VA 
that he attempted to obtain, without success, records from 
his employer during the period of 1967 to 1969 in hopes of 
obtaining a worker's compensation report indicating that 
there was nothing wrong with him and that he was not hurt in 
the May 1968 tire-changing incident.  The veteran stated that 
evidently his records were destroyed long ago.

The veteran underwent VA examination in September 1999 and 
the examiner reviewed all medical records with the veteran 
while taking his complete history. The examination resulted 
in diagnoses of cervical intervertebral degenerative disc 
disease and history of cervical stenosis with myelopathy, 
post-decompression laminectomy C4-5-6, with residual painful 
limited motion and radiculopathy.  The examiner opined that, 
in light of the fact that x-ray studies and physical 
examinations performed following the May 1968 incident showed 
no neurological abnormalities, there would be no reason to 
suspect that the veteran's present condition was secondary to 
any injury sustained at that time.  The examiner further 
opined that, given the fact that the veteran returned to 
vigorous activity following the August 1968 parachuting 
injury and enjoyed the more than 20-year hiatus in 
symptomatology requiring treatment until the apparent 
significant symptoms demonstrated in 1994, it was unlikely 
that the parachute injury and training surrounding that 
period of time were responsible for the current findings 
relative to the veteran's cervical spine.

Although the veteran advised VA in January 2000 that he 
viewed the VA examination report as a "joke," he did not 
supply any medical evidence to support his contentions and/or 
refute or even call into question the opinion of the VA 
medical examiner.  In December 2001, the veteran did submit a 
statement from his chiropractor dated in November 2001, 
including the opinion that the veteran was having an 
emotional recall of the parachute accident in 1968 which 
caused a maintaining of the symptoms related to that 
accident.

Given the evidence as outlined above, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim of entitlement to service connection for residuals of a 
neck injury as there is no medical evidence to show that 
current disability is a result of an in-service event.  
Although there is no contemporaneous service medical evidence 
showing that the veteran sustained a neck injury from a 
parachute jump in August 1968, statements of friends 
corroborate his allegation of having injured his neck during 
a parachute jump in August 1968.  Thus, for the sake of 
argument only, the Board assumes that the veteran injured his 
neck during his August 1968 period of ACDUTRA.

Interestingly, private and service medical records dated from 
December 1968 to March 1969 do not show that the veteran had 
a chronic disease such as the currently diagnosed 
degenerative joint disease or even any remarkable abnormality 
at that time.  More importantly, there is nothing in those 
early records showing that a currently diagnosed neck 
disability was present and related to an in-service injury.  
Of additional significant is that after March 1969, there is 
no record of complaints, treatment, or diagnosis of a neck 
disability until 1994 to show a continuity of symptomatology.

The VA medical opinion dated in September 1999 is very 
persuasive as it is supported by rationale explaining that 
not only is the in-service injury not the cause of the 
current disability, but that the May 1968 work injury is not 
the source either.  The examiner specifically pointed to the 
lack of treatment for over twenty years and the sudden onset 
of symptoms in 1994 as evidence in support of his opinion.  
This examiner reviewed the entire medical record in order to 
offer this opinion and interviewed and examined the veteran.  
The only other medical opinion of record is not the result of 
a complete review of the medical evidence, but nonetheless, 
reflects only that the veteran's symptoms are related to an 
emotional and/or psychiatric disability.  The Board points 
out that the veteran has been awarded service-connection 
compensation benefits for post-traumatic stress disorder 
related to his psychiatric complaints.

The Board acknowledges that the veteran has given credible 
testimony with respect to his complaints of neck pain 
associated with injuries sustained in 1968, as well as his 
reasoning for not properly reporting events during treatment 
in December 1968.  That testimony, however, does not negate 
the medical opinion that even if the veteran injured his neck 
both before his last period of ACDUTRA and during that last 
period of ACDUTRA, his current disability is not a result of 
those injuries.    The Board points out that there is no 
evidence of the veteran having medical training so as to find 
him competent to render a medical opinion as to an 
etiological relationship between an in-service event and a 
current disability.  Thus, the Board cannot accept his 
statements, standing on their own, as sufficient to establish 
such a relationship.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992) (Laypersons are not competent to offer 
medical opinions).  Additionally, the medical reports that 
simply include a medical history as related by the veteran do 
no equate to a medical opinion in support of the veteran's 
contentions.  See generally, LeShore v. Brown, 8 Vet. App. 
406, 409 (1995).  

Consequently, the Board finds that the veteran's current neck 
disability did not begin during service or within one year of 
discharge from service.  The medical evidence clearly shows 
that even if there was injury during service, the currently 
diagnosed disability began many years after discharge from 
service and is not a result of the in-service injury.  
Therefore, service connection for the residuals of a neck 
injury is denied.


ORDER

Service connection for residuals of a neck injury is denied.




____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


